Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 3/15/2022 has been fully considered. Claims 1 -5 and 7 were amended. Claims 11- 20 were newly added. Claims 1-20 have been examined on the merits. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-10,11-12, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macey Jr (US 9,723,880) in view of Mueller et al. (US 5,419,452). The device of Macey Jr. discloses, 

With respect to claim 1, 
A portable egress containment apparatus, comprising:

a flexible catcher member (11)  having a first end and an opposing second end (Figure 1). 

a storage cavity disposed within the flexible catcher member between the first and second end (14): and

a disposable insert member (16) detachably coupled (31) within the storage cavity,

wherein the flexible catcher member includes an opening (30) at the first end configured to move between a first position and a second position when a force is applied to sides of the flexible catcher member (Figure 5)
	The device of Macey Jr. substantially discloses the claimed invention but is silent with respect to the attachment member be a detachable coupled arrangement. 
	The device of Mueller et al. teaches an inner liner (50) that is detachably connected,
wherein the disposable insert member is detachably coupled within the storage cavity by being attached at two opposing areas (Figure 5) on the first end of the flexible catcher member (10) such that the disposable insert member opens, in combination, when the flexible catcher member opening is in the second position. 
	It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize a substitute the connection mechanism taught, with the  detachable connection (50, 51, 41) as taught by Mueller et al in order to provide for easy securing of bag liners within a container (Column 2, lines 1-15). 

With respect to claim 2, , wherein the insert member includes one or more attachment members (Mueller, 51) corresponding to the two opposing areas on the first end of the flexible catcher member.

With respect to claim 3, wherein the one or more disposable insert member attachment member (Mueller, 51) s are each formed in a rectangular  (along the length of 51) shape extending from an end of the disposable insert member (50)

With respect to claim 4, wherein the flexible catcher member includes one or more attachment slots ( Mueller, Figure 6, Figure 49) configured to detachably couple to the one or more attachment members (51)  of the disposable insert member .


With respect to claim 7, wherein at least one of the flexible catcher member and the disposable insert member is formed with a vent (opening at 51, Mueller ).

With respect to claim 8, wherein the first position corresponds to a closed position and the second position corresponds to an open position (Macey Jr, Figure 5).

With respect to claim 9, wherein a cavity (between outer edges )within the disposable insert member is open when the flexible catcher member is in the second position (Figure 5). 


With respect to claim 10, A flexible catcher member for a portable egress containment apparatus, the flexible catcher member (10) forming a storage cavity (Figure 3) configured to receive and couple to a disposable insert member (16)  the flexible catcher member comprising:

a first end (at 32); and
an opposing second end (at 27),
wherein the storage cavity is formed within the flexible catcher member between the first and second end (Figure 3),

wherein the flexible catcher member includes an opening at the first end configured to move between a first position and a second position when a force is applied to sides of the flexible catcher member (Figure 5), and

The device of Macey Jr. substantially discloses the claimed invention but is silent with respect to the attachment member be a detachable coupled arrangement. 
	The device of Mueller et al. teaches an inner liner (50) that is detachably connected,
wherein the disposable insert member is detachably coupled within the storage cavity by being attached at two opposing areas (Figure 5) on the first end of the flexible catcher member (10) such that the disposable insert member opens, in combination, when the flexible catcher member opening is in the second position. 
	It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize a substitute the connection mechanism taught, with the  detachable connection (50, 51, 41) as taught by Mueller et al in order to provide for easy securing of bag liners within a container (Column 2, lines 1-15). 


With respect to claim 11, wherein the disposable insert member (50, Mueller) is attached on the first end of the flexible catcher member using attachment members (51) that extend from an end of the disposable insert member, the flexible catcher member further comprising attachment slots along opposing sidewalls (82, Figure 6 Mueller)  of the flexible catcher member, as configured to detachably couple to the attachment members(51)of the disposable insert member.

With respect to claim 12, wherein the attachment members (51) of the disposable insert member are each formed in a rectangular shape (along a length, it is noted that “rectangular” is defined by Merriam Webster dictionary as being “shaped like a rectangle” at least a portion of element 51 is generally shaped like a rectangle) extending from an end of the disposable insert member (50) and the rectangular shapes are selectively inserted into the attachment slots  (Figure 6, Figure 50, Figure 11)  in the sidewalls of the flexible catcher member to attach the disposable insert member into the storage cavity of the flexible catcher member.

With respect to claim 15, wherein a cavity within the disposable insert member is open when the flexible catcher member is in the second position (Figure 5, Macey Jr)

With respect to claim 16, the device of Macey Jr. discloses,
 A disposable insert member (16)  for a portable egress containment apparatus (10) having a first end and an opposing second end and a storage cavity disposed within the flexible catcher member (Figure 3) between the first and second end, the disposable insert member (16) comprising a filtering material (Column 4, lines 37-45) and designed to capture, absorb, and dispose of germs expelled when a user coughs and/or sneezes to prevent the spread of germs, disease, and infection,
wherein the flexible catcher member includes an opening at the first end configured to move between a first position and a second position when a force is applied to sides of the flexible catcher member (Figure 5)


	
The device of Macey Jr. substantially discloses the claimed invention but is silent with respect to the attachment member be a detachable coupled arrangement. 
The device of Mueller et al. teaches an inner liner (50) that is detachably connected,
wherein the disposable insert member is detachably coupled within the storage cavity by being attached at two opposing areas (Figure 5) on the first end of the flexible catcher member (10) such that the disposable insert member opens, in combination, when the flexible catcher member opening is in the second position. 
	It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize a substitute the connection mechanism taught, with the  detachable connection (50, 51, 41) as taught by Mueller et al in order to provide for easy securing of bag liners within a container (Column 2, lines 1-15). 


With respect to claim 17, wherein the disposable insert member (50) is attached on the first end of the flexible catcher member using attachment members (51) that extend from an end of the disposable insert member, the flexible catcher member further comprising attachment slots (Figure 6, Figure 11, 82) along opposing sidewalls of the flexible catcher member (10), as configured to detachably couple to the attachment members of the disposable insert member.

With respect to claim 18, wherein the attachment members (Mueller, 51) of the disposable insert member are each formed in a rectangular shape (it is noted that 51 is rectangular along at least a portion of its length, figures 11 and 13) extending from an end of the disposable insert member  (50) and the rectangular shapes are selectively inserted into the attachment slots  (Figure 6) in the sidewalls of the flexible catcher (10) member to attach the disposable insert member into the storage cavity of the flexible catcher member.


Claim(s) 5, 6, 13, 14, 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Macey Jr. and Mueller, as applied to claims 1-4, 7-12, 15-19 above, and further in view of Lewis (US 2,166,360). The modified device of Macey Jr. substantially discloses the claimed invention but is lacking a recess disposed on the second end. 

With respect to claim 5, 13 and 19 wherein the flexible catcher member includes a recess (near element 26) disposed on the second end (bottom) capable for use to receive a user’s finger for support, such that the second position of the flexible catcher member is maintained without continuing to apply the force to the sides of the flexible catcher member. The prior art meets the structure as recited, and therefore would be expected to perform in the manner recited by applicant see MPEP 2114.

With respect to claim 6, 14 and 20 wherein the recess is formed in a semi-circular shape. (Figure 4). 

	It would have been obvious to a person having ordinary skill in the art at the time the invention as effectively filed to utilize the bag bottom have a semi-circular recess as taught by Lewis in order to provide expansion without bulging when holding contents. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The arguments with respect to Quinn are moot in view of the new grounds of rejection above.
	Applicants argues that Mueller does not meet the claimed limitations because it uses the “entire periphery” of the top edge of the container.  The claims do not mention the top edge of the container being free from attachment. The claims only require that the insert member is detachably couples with the storage cavity at two opposing ends. The attachment of Mueller is only at the two opposing ends, as required by the claims as currently presented.  With respect to the attachment members the claims recites “rectangular” which by definition is generally a rectangle. The attachment members of Mueller are generally rectangular along a length.  Applicant argues that the device of Mueller fails to discloses slots, Figure 6, 82, Figure 11, all show a slotted configuration with the attachment members secured within the slots. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please Note, the art of recorded cited in the PTO-892 may be relevant to the features of the invention both claimed and unclaimed or are relevant to the overall inventive concept.  The best art has been set forward in the office action, as determined by the examiner and the art references provided are to establish other significant and relevant art and to promote compact prosecution. 
	
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689. The examiner can normally be reached Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732